[Cite as State ex rel. Mcie v. Vercillo, 2019-Ohio-2145.]


                                         COURT OF APPEALS
                                      ASHLAND COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO, EX. REL.,                             :      JUDGES:
SONJA MCIE,                                          :      Hon. Patricia A. Delaney, P.J.
                                                     :      Hon. Craig R. Baldwin, J.
        Relator                                      :      Hon. Earle E. Wise, Jr., J.
                                                     :
 -vs-                                                :
                                                     :      Case No. 19-COA-005
HONORABLE DAMIAN VERCILLO,                           :
JUDGE                                                :
                                                     :
  and                                                :
                                                     :
ASHLAND COUNTY COURT OF                              :
COMMON PLEAS                                         :
                                                     :
        Respondents                                  :      OPINION




CHARACTER OF PROCEEDING:                                    Writ of Prohibition



JUDGMENT:                                                   Denied



DATE OF JUDGMENT:                                           May 30, 2019



APPEARANCES:

For Relator                                                 For Respondent

SONJA MCIE, PRO SE                                          No Appearance
138 Chateau Circle
Orrville, OH 44667
Ashland County, Case No. 19-COA-005                                                         2



Wise, Earle, J.

           {¶ 1}      Relator Sonja Mcie filed a Petition for Writ of Mandamus on February

19, 2019 wherein she requested a writ of mandamus issue requiring Respondent to

appoint counsel for her. On February 25, 2019, Relator filed an “Amended Petition for

Writ of Procedendo” requesting Respondent be prohibited from proceeding until Relator’s

appeal is resolved.

            {¶ 2}     The Ohio Supreme Court has stated that “it is elementary law that

when a party substitutes an amended petition for an earlier one, this constitutes an

abandonment of the earlier pleading and a reliance upon the amended one. The earlier

pleading becomes functus officio.” (Emphasis deleted.) State ex rel. Talaba v. Moreland,

132 Ohio St. 71, 75, 5 N.E.2d 159 (1936). We therefore will only address the cause of

action listed in the Amended Petition for Writ of Prohibition.

           {¶ 3}      Relator, Sonja Mcie, has filed a Complaint for Writ of Prohibition

requesting a writ issue prohibiting the Ashland County Juvenile Court from holding a

hearing on a motion to terminate her visitation with her children. For the reasons that

follow, a writ of prohibition will not issue.

           {¶ 4}      “For a writ of prohibition to issue, [a petitioner] must prove that [the

respondent] has exercised or is about to exercise judicial power without authority to do

so and that the state lacks an adequate remedy in the ordinary course of law. State ex

rel. Elder v. Camplese, 144 Ohio St.3d 89, 2015-Ohio-3628, 40 N.E.3d 1138, ¶ 13.”

State ex rel. O'Malley v. Russo, 2019-Ohio-1698.

           {¶ 5}      Relator filed a motion for appointment of counsel requesting the trial

court appoint counsel to represent her on the motion to terminate visitation. The trial
Ashland County, Case No. 19-COA-005                                                      3


court denied the request for appointed counsel. Relator filed an appeal to this Court from

the denial of the request for appointed counsel. At the time of the filing of the appeal, a

hearing was scheduled on the motion to terminate visitation. She also filed the instant

petition in this Court as well as a motion to cancel the hearing with the trial court. The

trial court granted the motion to cancel the hearing.

          {¶ 6}       Relator does not suggest in her petition that Respondents lack all

authority to hear the underlying case. Rather, she argues Respondents lack jurisdiction

to hear the motion to terminate visitation while an appeal is pending in this Court.

          {¶ 7}       Because the trial court cancelled the hearing, Relator cannot

establish Respondents are exercising or about to exercise unauthorized judicial power.

Relator has already obtained the relief she seeks on the petition. The instant petition

became moot when the trial court issued the order granting the motion to cancel the

hearing below. For these reasons, the request for writ of prohibition is denied.


By Wise, Earle, J.

Delaney, P.J. and

Baldwin, J. concur.




EEW/ads